Citation Nr: 1823571	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-33 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Kleponis, Associate Counsel

INTRODUCTION

The appellant served on active duty in the United States Army from June 1984 to December 1994.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that service connection is warranted for his thoracolumbar disability, his right knee disability, and his left knee disability.  He asserts that he initially incurred injuries to these joints in a hard parachute landing during training in Panama in February 1985, and that they have continued to cause him problems, both throughout his active service and since.  The Board finds that, after a consideration of the entire record, further evidentiary development is necessary prior to adjudicating these claims on appeal.

As a preliminary matter, the appellant's service treatment records do not appear to be complete.  The records do not contain the appellant's separation examination.  Further, the appellant contended in a May 2010 correspondence to the RO that he was taken for emergency medical attention following a hard parachute landing during training in Panama in early February 1985.  Treatment notes from late February 1985 are contained in the appellant's service treatment records, referencing injuries and treatment related to this earlier hard parachute landing.  The Board finds that further efforts should be made to locate these records.  If, after attempts to obtain these records prove unsuccessful, the appellant should be notified of the futility of continuing the search.

As part of the appellant's claim, he was afforded two VA examinations in September 2009 and May 2011.  After reviewing these examinations, the Board finds that they are inadequate and that new examinations are necessary to determine the exact nature and etiology of the appellant's thoracolumbar disability, his right knee disability, and his left knee disability.

The Board finds these examinations inadequate because they focus only on the issue of chronicity of treatment since service and do not adequately address the issue of direct service connection.  Both examinations find that the appellant's injuries are unrelated to his active service because, although he did have injuries in-service, he did not complain of these injuries in the period between the termination of his service and his first reports to the Fayetteville VA Medical Center in November 2004.  However, neither examination took into account the lay testimony of the appellant's wife that the appellant had been dealing with chronic knee and back issues since service and that these issues continued after he left service.  Further, neither examination seems to consider private treatment records the appellant submitted showing treatment for his right knee in 1998.  

Regarding the appellant's right knee specifically, in September 1993, the appellant was diagnosed with a patellar bursitis in the right knee.  The appellant was also diagnosed with patellar bursitis in the right knee in April 2010 after complaints of right knee pain.  The appellant's May 2011 VA examination does not address this at all in rendering a diagnosis.  

The Board therefore finds that new examinations are necessary to determine the nature and etiology of the appellant's musculoskeletal disabilities.  On remand, the appellant's and his spouse's lay statements regarding the chronic nature of his disability should be addressed.  Further, the examiner should address specifically the appellant's continued treatment in service for both his knees and his lower back after his claimed initial injury in 1985 and the impact of repeated parachute jump training on the lower back and knees.  The examiner should also address the appellant's contention that his degenerative issues in his back and knees which cause him considerable pain are related to his military parachute training.

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain the appellant's complete service treatment records, to include his exit examination if one was completed, and records from early February 1985, to include records of any hospital or emergency room visits related to a parachute training injury.  If further attempts to obtain these records would be futile, the appellant should be notified in accordance with 38 C.F.R. § 3.159(c)(2).  

2.  The RO should schedule the appellant for a new examination to determine the nature and etiology of his thoracolumbar disability, his right knee disability, and his left knee disability.  The examiner must be provided access to the entire claims file.  After reviewing the claims file, taking the appellant's medical history, examining the appellant, and conducting any testing deemed necessary, the examiner should provide an opinion as to whether it is at least as likely as not that the appellant's disabilities are related to his active service.  Specifically, the examiner should address the appellant's contention that he initially injured his back and knees after a hard parachute landing in February 1985, and that continued jump training continued to aggravate the injuries while in service, as noted in his VA treatment records.  

The examiner should also comment on the appellant's contention his current degenerative conditions are the effect of long-term parachute jump training on the knee joints and lower back and whether this training is at least as likely as not the cause of the appellant's current disabilities.  

In rendering an opinion, the examiner must also consider the appellant's and his spouse's lay statements regarding the chronic pain he has dealt with in his back and knees since service.  

The examiner must also address the appellant's private treatment records and his history of treatment for right patellar bursitis both in service and since service.  

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

3.  After conducting any additional development deemed necessary, the RO should review all the evidence of record in adjudicating the appellant's remaining claims on appeal.  If the appellant's claims remain denied, he and his representative should be provided with a supplemental statement of the case and an opportunity to respond.

The case should then be returned to the Board for appropriate appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




